819 F.2d 290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis MORROW, Petitioner-Appellant,v.STATE OF OHIO, Respondent-Appellee.
No. 87-3425.
United States Court of Appeals, Sixth Circuit.
May 27, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.

ORDER

1
The petitioner in this pro se habeas action appeals a Magistrate's order of.  April 16, 1967, granting the respondent's motion for an extension of time to file it's return.  That order not being a final order for purposes of appellate review under 28 U.S.C. Sec. 1291,


2
It is ORDERED that this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.